PER CURIAM.
We affirm the entry of Stone’s downward departure sentence because the court status report was a sufficient contemporaneous writing, which listed the trial court’s reasons for departure. State v. Salley, 601 So.2d 309 (Fla. 4th DCA 1992). Because we conclude that the trial court entered contemporaneous written reasons for departure, we do not need to address Stone’s ineffective assistance of counsel claim, which arises from this issue. The trial court, however, erred in sentencing Stone to community control pursuant to section 948.01(10), Florida Statutes (1991). State v. Burgos, 613 So.2d 588 (Fla. 4th DCA 1993). Accordingly, Stone’s senten -e is reversed and remanded.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
GUNTHER, J., concurs.
*356STONE, J., concurs specially with opinion.
OWEN, WILLIAM C., Jr., Senior Judge, dissents with opinion.